Citation Nr: 9921154	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-48 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for choroidopathy, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to November 
1981.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1996 rating 
decision from the St. Petersburg, Florida Regional Office (RO), 
which confirmed the schedular 10 percent evaluation in effect for 
choroidopathy.  The veteran perfected a timely appeal to that 
decision.  By a rating action dated in October 1998, the RO 
assigned a schedular 20 percent evaluation for choroidopathy. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  The bilateral choroidopathy is currently inactive.

3.  The impairment of concentric contraction of the visual field 
is equivalent to vision of 20/70 in the right eye and 20/50 in 
the left eye.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral choroidopathy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.7, 4.75, 4.76, 4.76a, 
4.77, 4.84a, Diagnostic 6005, 6074, 6078, 6080 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned by 
the current state of a disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in a service-connected disability is at issue, 
the present level of disability is of primary concern. Although 
review of the recorded history of a service- connected disability 
is important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).

The history of the veteran's service-connected eye disorder may 
be briefly described.  According to a service medical record 
dated in August 1974, the veteran was seen for complaints of 
blurred vision at a distance and head and eye pain after using 
eyes in class or reading a lot.  The veteran was seen again in 
September 1974 and the examiner concluded that the veteran had 
chorioretinitis lesions, which were probably old (1 to 2 years).

In a rating action dated in February 1985, the RO granted service 
connection for choroidopathy and assigned a 10 percent evaluation 
for that disability under the provisions of Diagnostic Code 6005 
of the VA Schedule for Rating Disabilities.

The veteran received treatment at VA, military, and private 
facilities from 1994 to February 1998 for chorioretinitis.  In a 
private medical statement from Paul G. DeGregorio, M.D., dated in 
February 1998, Dr. DeGregorio stated that the veteran's corrected 
visual acuity was 20/50 in the right eye and 20/20 in the left 
eye.  Dr. DeGregorio also stated that the veteran had a new 
scotoma in the left eye, which was in the supratemporal visual 
field.  It was concluded that the veteran had a diagnosis of 
reactivated serpiginous choroiditis of the left eye.

In medical statement from Dr. DeGregorio dated in March 1998, it 
was noted that the veteran's corrected visual acuity was 20/30 in 
the right eye and 20/20 in the left eye.  Dr. DeGregorio 
concluded that the veteran had a diagnosis of inactive 
choroiditis of serpiginous type in the left eye after recent bout 
of inflammation.  Dr. DeGregorio also concluded that there was no 
active choroiditis in the right eye.

According to the report of a VA ophthalmology examination 
performed in June 1998, the veteran's corrected visual acuity was 
20/25 in the right eye and 20/20 in the left eye.  Visual fields 
by confrontation were full.  Goldmann visual field of the right 
eye revealed two large scotomas encroaching upon and abutting the 
center fixation of the right eye.  The two scotomas incorporate a 
total of about 10 to 15 degrees of central visual field with very 
proximal involvement of center fixation.  The peripheral visual 
fields using the 4 E 3 test object were full otherwise.  The left 
eye showed two small juxtophobial paracentral scotomas.  The one 
closest to fixation was supratemporal to fixation by about one 
degree and involved about three degrees of visual field.  There 
was a juxtapapillary visual field loss involving approximately12 
degrees vertically and two degrees horizontally juxtapapillary 
using the 4 E 1 test object.  Using the 4 E 3 test object the 
visual field extended out to the normal expected peripheral 
visual field.

An examination of the orbits and adnexa was within normal limits.  
Intraocular pressures by toner pen at 9:20 A.M. measured 14 in 
the right and 12 in the left.  Slit lamp examination of the 
anterior segment was within normal limits.  Dilated fundoscopic 
examination showed a cup disc ratio of 0.3 right with sharp pink 
margins, and 0.2 left with sharp pink margins.   There was a 
large patch of chorioretinal atrophy and scarring involving the 
majority of the nasal and a portion of the temporal macula, which 
accounted for the veteran's severe visual field defects centrally 
in the right eye.  The center of the macula appeared to be 
uninvolved although the scarring process extended to within 100 
microns of the center fixation.  The peripheral examination of 
the retina in the right eye was within normal limits.  

The examination of the left eye revealed some chorioretinal 
atrophy and scarring nasal and inferior to the disc extending 
just to the disc.  There was a smaller 100 micron to 300 micron 
area of chorioretinal scarring just inferonasal to the center of 
fixation.  These two areas of chorioretinal atrophy and scarring 
also corresponded with the veteran's visual field defects on 
Goldmann visual field for the left eye. There was also a small 1 
to 2 disc diameter nevus inferonasal to the disc, which was flat.  
The peripheral retinal examination of the left eye was within 
normal limits.  The diagnoses was serpiginous choroidopathy, 
right eye greater than the left eye, which was currently 
inactive, and nevus of the left eye.

The severity of choroidopathy is determined, for VA rating 
purposes, by application of the provisions of Parts 3 and 4 of 
the Code of Federal Regulations, and in particular 38 C.F.R. 
§ 4.75, 4.76, 4.76a, 4.77, 4.84a, and Diagnostic Code 6005, 6074, 
6076, 6077, 6078, and 6080 of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.

Measurement of the vision field will be made when there is 
disease of the optic nerve or when otherwise indicated.  
38 C.F.R. § 4.76.

Computation of the average concentric contraction of visual 
fields is determined by recording the extent of the remaining 
visual fields in each of the eight 45 degree principal meridians 
of the chart of visual fields.  38 C.F.R. § 4.76a.  The normal 
visual field values at each of the eight meridians in terms of 
degrees is as follows:

Meridian Normal degrees Temporally 85; Down temporally 85; Down 
65; Down nasally 50; Nasally 60; Up nasally 55; Up 45; Up 
temporally 55

38 C.F.R. § 4.76a, Table III.

The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal value for each 
meridian.  The total degrees lost for the eight meridians is 
subtracted from 500 to obtain remaining degrees of visual field.  
The remaining degrees of visual field divided by eight represents 
the average contraction for rating purposes.  38 C.F.R. § 4.76a.

Diagnostic Code 6005 provides that chronic choroiditis will be 
evaluated from 10 percent to 100 percent on the basis of 
resulting impairment of visual acuity or visual field loss, pain, 
rest requirements, or episodic incapacity.  An additional 10 
percent will be assigned during the continuance of active 
pathology.  Ten percent is the minimum evaluation during active 
pathology.  38 C.F.R. Part 4, Diagnostic Code 6005.

Diagnostic Code 6078 provides that a 20 percent evaluation will 
be assigned for corrected visual acuity of 20/70 (6/21) in one 
eye and corrected visual acuity of 20/50 (6/15) in the other eye.  
A 20 percent evaluation also will be assigned for corrected 
visual acuity of 20/100 (6/30) in one eye and corrected visual 
acuity of 20/50 (6/15) in the other eye.  A 30 percent evaluation 
will be assigned for corrected visual acuity of 20/70 (6/21) in 
one eye and corrected visual acuity of 20/70 (6/21) in the other 
eye.  A 30 percent evaluation also will be assigned for corrected 
visual acuity of 20/100 (6/30) in one eye and corrected visual 
acuity of 20/70 (6/21) in the other eye.  38 C.F.R. Part 4, 
Diagnostic Code 6078.

Diagnostic Code 6080 provides that a 20 percent evaluation will 
be assigned for bilateral concentric contraction of the visual 
fields to 60 degrees, but not to 45 degrees, or for loss of the 
nasal halves of the visual fields.  The next higher evaluation, 
30 percent, requires bilateral concentric contraction of the 
visual fields to 45 degrees, but not to 30 degrees; loss of the 
temporal halves of the visual fields, or homonymous hemianopsia.  
In the alternative, unilateral concentric contraction of the 
visual field to 60 degrees, but not to 45 degrees, or unilateral 
loss of the nasal half of the visual field may be evaluated as 
the equivalent of corrected visual acuity of 20/50 (6/15); 
contraction to 45 degrees, but not to 30 degrees, or unilateral 
loss of the temporal half of the visual field may be evaluated as 
the equivalent of corrected visual acuity of 20/70 (6/21); 
contraction to 30 degrees, but not to 15 degrees, may be 
evaluated as the equivalent of corrected visual acuity of 20/100 
(6/30); contraction to 15 degrees, but not to 5 degrees, may be 
evaluated as the equivalent of corrected visual acuity of 20/200 
(6/60); and contraction to 5 degrees may be evaluated as the 
equivalent of corrected visual acuity of 5/200 (1.5/60).  These 
alternative ratings are to be employed when there is a ratable 
defect of visual acuity or a different impairment of the visual 
field in the other eye.  38 C.F.R. Part 4, Diagnostic Code 6080.

A unilateral, pathological scotoma is evaluated on the basis of 
any resulting central visual acuity impairment or visual field 
loss.  The minimum rating for a large or centrally located 
scotoma is 10 percent.  This rating is not to be combined with 
any other rating for visual impairment.  38 C.F.R. Part 4, 
Diagnostic Code 6081.

To summarize, the most recent VA and private examinations 
indicated that the choroiditis was inactive.  Additionally, the 
VA ophthalmology examination showed corrected visual acuity was 
20/25 in the right eye and 20/20 in the left eye.

According to the report of a VA ophthalmology examination 
conducted in June 1998, the Goldmann Perimeter visual field plot 
show the veteran's average concentric contraction of visual 
field, which included consideration of the bilateral scotomas, 
was 38 degrees in the right eye and to 49 degrees in the left 
eye.  Using the alternative ratings, the veteran's loss of field 
is rated as 20/70 (6/21) in the right eye and 20/50 (6/15) in the 
left eye.  This visual loss warrants a 20 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 6078.  Accordingly, it is the 
Board's judgment that a rating in excess of 20 percent is not 
warranted.

In rendering this determination the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In this regard, 
the Board finds no basis that permits a rating in excess of 20 
percent for bilateral choroidopathy.


ORDER

Entitlement to an increased rating for bilateral choroidopathy is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

